Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 1 of 17 Page ID #:138



   1   Joshua D. Gruenberg (SBN 163281)
       josh@gruenberglaw.com
   2   Daphne A.M. Delvaux (SBN 292345)
       daphne@gruenberglaw.com
   3   GRUENBERG LAW
       2155 First Avenue
   4   San Diego, California 92101-2013
       Telephone: (619) 230-1234
   5   Facsimile: (619) 230-1074
   6   Attorneys for Plaintiff
       REBECA ZIMERMAN
   7
   8   Yvonne Arvanitis Fossati (SBN 161764)
       Yvonne.Fossati@jacksonlewis.com
   9   Sehreen Ladak (SBN 307895)
       Sehreen.Ladak@jacksonlewis.com
  10   JACKSON LEWIS P.C.
       725 South Figueroa Street, Suite 2500
  11   Los Angeles, California 90017-5408
       Telephone: (213) 689-0404
  12   Facsimile: (213) 689-0430
  13   Attorneys for Defendant
       BODYCOTE THERMAL
  14   PROCESSING, INC.
  15                          UNITED STATES DISTRICT COURT
  16                        CENTRAL DISTRICT OF CALIFORNIA
  17
  18
       REBECA ZIMERMAN, an individual,            Case No. 2:20-cv-07229-SB-MAA
  19
  20                         Plaintiff,           ORDER RE STIPULATED
                                                  PROTECTIVE ORDER
  21   vs.
  22   BODYCOTE THERMAL PROCESSING
  23   INC., a California Corporation; and DOES
       1 through 25, Inclusive,
  24
                             Defendant.
  25
  26
  27
  28

       Case No. 2:20-cv-07229-SB-MAA        1           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 2 of 17 Page ID #:139



   1   1.     PURPOSES AND LIMITATIONS
   2          Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may be
   5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   6   the following Stipulated Protective Order.       The parties acknowledge that this
   7   Stipulated Protective Order does not confer blanket protections on all disclosures or
   8   responses to discovery and that the protection it affords from public disclosure and
   9   use extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles. The parties further acknowledge, as
  11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  12   them to file confidential information under seal; Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a party
  14   seeks permission from the Court to file material under seal. Discovery in this action
  15   is likely to involve production of confidential, proprietary, or private information for
  16   which special protection from public disclosure and from use for any purpose other
  17   than prosecuting this litigation may be warranted.
  18   2.     GOOD CAUSE STATEMENT
  19          This action is likely to involve private medical information, trade secrets,
  20   customer and pricing lists and other valuable research, development, commercial,
  21   financial, technical and/or proprietary information for which special protection from
  22   public disclosure and from use for any purpose other than prosecution of this action
  23   is warranted. Such confidential proprietary and medical materials and information
  24   consist of, among other things, confidential business or financial information,
  25   information regarding confidential business practices, (including information
  26   implicating privacy rights of third parties), and confidential medical information
  27   otherwise generally unavailable to the public, or which may be privileged or
  28   otherwise protected from disclosure under state or federal statutes, court rules, case
        Case No. 2:20-cv-07229-SB-MAAx            2             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 3 of 17 Page ID #:140



   1   decisions, or common law. Accordingly, to expedite the flow of information, to
   2   facilitate the prompt resolution of disputes over confidentiality of discovery
   3   materials, to adequately protect information the parties are entitled to keep
   4   confidential, to ensure that the parties are permitted reasonable necessary uses of such
   5   material in preparation for and in the conduct of trial, to address their handling at the
   6   end of the litigation, and to serve the ends of justice, a protective order for such
   7   information is justified in this matter. It is the intent of the parties that information
   8   will not be designated as confidential for tactical reasons and that nothing be so
   9   designated without a good faith belief that it has been maintained in a confidential,
  10   non-public manner, and there is good cause why it should not be part of the public
  11   record of this case.
  12   3.     DEFINITIONS
  13          3.1.   Action: Rebeca Zimerman v. Bodycote Thermal Processing, Inc., Case
  14                 No. 2:20-cv-07229-SB-MAAx
  15          3.2.   Challenging Party: A Party or Nonparty that challenges the designation
  16                 of information or items under this Stipulated Protective Order.
  17          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  18                 how it is generated, stored or maintained) or tangible things that qualify
  19                 for protection under Federal Rule of Civil Procedure 26(c), and as
  20                 specified above in the Good Cause Statement.
  21          3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
  22                 their support staff).
  23          3.5.   Designating Party: A Party or Nonparty that designates information or
  24                 items that it produces in disclosures or in responses to discovery as
  25                 “CONFIDENTIAL.”
  26          3.6.   Disclosure or Discovery Material: All items or information, regardless
  27                 of the medium or manner in which it is generated, stored, or maintained
  28                 (including, among other things, testimony, transcripts, and tangible
        Case No. 2:20-cv-07229-SB-MAAx            3             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 4 of 17 Page ID #:141



   1                things), that is produced or generated in disclosures or responses to
   2                discovery in this matter.
   3         3.7.   Expert: A person with specialized knowledge or experience in a matter
   4                pertinent to the litigation who has been retained by a Party or its counsel
   5                to serve as an expert witness or as a consultant in this Action.
   6         3.8.   In-House Counsel: Attorneys who are employees of a party to this
   7                Action. In-House Counsel does not include Outside Counsel of Record
   8                or any other outside counsel.
   9         3.9.   Nonparty: Any natural person, partnership, corporation, association, or
  10                other legal entity not named as a Party to this action.
  11         3.10. Outside Counsel of Record: Attorneys who are not employees of a party
  12                to this Action but are retained to represent or advise a party to this
  13                Action and have appeared in this Action on behalf of that party or are
  14                affiliated with a law firm which has appeared on behalf of that party,
  15                and includes support staff.
  16         3.11. Party: Any party to this Action, including all of its officers, directors,
  17                employees, consultants, retained experts, In-House Counsel, and
  18                Outside Counsel of Record (and their support staffs).
  19         3.12. Producing Party: A Party or Nonparty that produces Disclosure or
  20                Discovery Material in this Action.
  21         3.13. Professional Vendors: Persons or entities that provide litigation support
  22                services (e.g., photocopying, videotaping, translating, preparing
  23                exhibits or demonstrations, and organizing, storing, or retrieving data in
  24                any form or medium) and their employees and subcontractors.
  25         3.14. Protected Material:     Any Disclosure or Discovery Material that is
  26                designated as “CONFIDENTIAL.”
  27         3.15. Receiving Party: A Party that receives Disclosure or Discovery Material
  28                from a Producing Party.
       Case No. 2:20-cv-07229-SB-MAAx             4            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 5 of 17 Page ID #:142



   1   4.     SCOPE
   2          The protections conferred by this Stipulated Protective Order cover not only
   3   Protected Material, but also (1) any information copied or extracted from Protected
   4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   5   and (3) any testimony, conversations, or presentations by Parties or their Counsel that
   6   might reveal Protected Material.
   7          Any use of Protected Material at trial shall be governed by the orders of the
   8   trial judge. This Stipulated Protective Order does not govern the use of Protected
   9   Material at trial.
  10   5.     DURATION
  11          Even after final disposition of this litigation, the confidentiality obligations
  12   imposed by this Stipulated Protective Order shall remain in effect until a Designating
  13   Party agrees otherwise in writing or a court order otherwise directs. Final disposition
  14   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
  15   Action, with or without prejudice; and (2) final judgment herein after the completion
  16   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  17   including the time limits for filing any motions or applications for extension of time
  18   pursuant to applicable law.
  19   6.     DESIGNATING PROTECTED MATERIAL
  20          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  21                         Each Party or Nonparty that designates information or items for
  22                 protection under this Stipulated Protective Order must take care to limit
  23                 any such designation to specific material that qualifies under the
  24                 appropriate standards.    The Designating Party must designate for
  25                 protection only those parts of material, documents, items, or oral or
  26                 written communications that qualify so that other portions of the
  27                 material, documents, items, or communications for which protection is
  28                 not warranted are not swept unjustifiably within the ambit of this
        Case No. 2:20-cv-07229-SB-MAAx            5            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 6 of 17 Page ID #:143



   1                Stipulated Protective Order.
   2                        Mass, indiscriminate, or routinized designations are prohibited.
   3                Designations that are shown to be clearly unjustified or that have been
   4                made for an improper purpose (e.g., to unnecessarily encumber the case
   5                development process or to impose unnecessary expenses and burdens
   6                on other parties) may expose the Designating Party to sanctions.
   7         6.2.   Manner and Timing of Designations.
   8                        Except as otherwise provided in this Stipulated Protective Order
   9                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
  10                Disclosure or Discovery Material that qualifies for protection under this
  11                Stipulated Protective Order must be clearly so designated before the
  12                material is disclosed or produced.
  13                        Designation in conformity with this Stipulated Protective Order
  14                requires the following:
  15                (a)     For information in documentary form (e.g., paper or electronic
  16                        documents, but excluding transcripts of depositions or other
  17                        pretrial or trial proceedings), that the Producing Party affix at a
  18                        minimum, the legend “CONFIDENTIAL” to each page that
  19                        contains protected material. If only a portion or portions of the
  20                        material on a page qualifies for protection, the Producing Party
  21                        also must clearly identify the protected portion(s) (e.g., by
  22                        making appropriate markings in the margins).
  23                               A Party or Nonparty that makes original documents
  24                        available for inspection need not designate them for protection
  25                        until after the inspecting Party has indicated which documents it
  26                        would like copied and produced. During the inspection and
  27                        before the designation, all of the material made available for
  28                        inspection shall be deemed “CONFIDENTIAL.”              After the
       Case No. 2:20-cv-07229-SB-MAAx              6            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 7 of 17 Page ID #:144



   1                        inspecting Party has identified the documents it wants copied and
   2                        produced, the Producing Party must determine which documents,
   3                        or portions thereof, qualify for protection under this Stipulated
   4                        Protective Order.       Then, before producing the specified
   5                        documents, the Producing Party must affix the legend
   6                        “CONFIDENTIAL” to each page that contains Protected
   7                        Material. If only a portion or portions of the material on a page
   8                        qualifies for protection, the Producing Party also must clearly
   9                        identify the protected portion(s) (e.g., by making appropriate
  10                        markings in the margins).
  11                (b)     For testimony given in depositions, that the Designating Party
  12                        identify the Disclosure or Discovery Material on the record,
  13                        before the close of the deposition, all protected testimony.
  14                (c)     For information produced in nondocumentary form, and for any
  15                        other tangible items, that the Producing Party affix in a prominent
  16                        place on the exterior of the container or containers in which the
  17                        information is stored the legend “CONFIDENTIAL.” If only a
  18                        portion or portions of the information warrants protection, the
  19                        Producing Party, to the extent practicable, shall identify the
  20                        protected portion(s).
  21         6.3.   Inadvertent Failure to Designate.
  22                        If timely corrected, an inadvertent failure to designate qualified
  23                information or items does not, standing alone, waive the Designating
  24                Party’s right to secure protection under this Stipulated Protective Order
  25                for such material.      Upon timely correction of a designation, the
  26                Receiving Party must make reasonable efforts to assure that the material
  27                is treated in accordance with the provisions of this Stipulated Protective
  28                Order.
       Case No. 2:20-cv-07229-SB-MAAx               7           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 8 of 17 Page ID #:145



   1   7.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2             7.1.   Timing of Challenges.
   3                            Any Party or Nonparty may challenge a designation of
   4                    confidentiality at any time that is consistent with the Court’s Scheduling
   5                    Order.
   6             7.2.   Meet and Confer.
   7                            The Challenging Party shall initiate the dispute resolution
   8                    process, which shall comply with Local Rule 37.1 et seq., and with
   9                    Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
  10                    Conference for Discovery Disputes”).1
  11             7.3.   Burden of Persuasion.
  12                            The burden of persuasion in any such challenge proceeding shall
  13                    be on the Designating Party. Frivolous challenges, and those made for
  14                    an improper purpose (e.g., to harass or impose unnecessary expenses
  15                    and burdens on other parties) may expose the Challenging Party to
  16                    sanctions. Unless the Designating Party has waived or withdrawn the
  17                    confidentiality designation, all parties shall continue to afford the
  18                    material in question the level of protection to which it is entitled under
  19                    the Producing Party’s designation until the Court rules on the challenge.
  20   8.        ACCESS TO AND USE OF PROTECTED MATERIALS
  21             8.1.   Basic Principles.
  22                            A Receiving Party may use Protected Material that is disclosed or
  23                    produced by another Party or by a Nonparty in connection with this
  24                    Action only for prosecuting, defending, or attempting to settle this
  25                    Action. Such Protected Material may be disclosed only to the categories
  26
  27   1
        Judge Audero’s Procedures are available at
  28   https://www.cacd.uscourts.gov/honorable-maria-audero.
           Case No. 2:20-cv-07229-SB-MAAx             8            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 9 of 17 Page ID #:146



   1                of persons and under the conditions described in this Stipulated
   2                Protective Order.     When the Action reaches a final disposition, a
   3                Receiving Party must comply with the provisions of Section 14 below.
   4                        Protected Material must be stored and maintained by a Receiving
   5                Party at a location and in a secure manner that ensures that access is
   6                limited to the persons authorized under this Stipulated Protective Order.
   7         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   8                        Unless otherwise ordered by the Court or permitted in writing by
   9                the Designating Party, a Receiving Party may disclose any information
  10                or item designated “CONFIDENTIAL” only to:
  11                (a)     The Receiving Party’s Outside Counsel of Record, as well as
  12                        employees of said Outside Counsel of Record to whom it is
  13                        reasonably necessary to disclose the information for this Action;
  14                (b)     The officers, directors, and employees (including In-House
  15                        Counsel) of the Receiving Party to whom disclosure is reasonably
  16                        necessary for this Action;
  17                (c)     Experts of the Receiving Party to whom disclosure is reasonably
  18                        necessary for this Action and who have signed the
  19                        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20                (d)     The Court and its personnel;
  21                (e)     Court reporters and their staff;
  22                (f)     Professional jury or trial consultants, mock jurors, and
  23                        Professional Vendors to whom disclosure is reasonably necessary
  24                        or this Action and who have signed the “Acknowledgment and
  25                        Agreement to be Bound” (Exhibit A);
  26                (g)     The author or recipient of a document containing the information
  27                        or a custodian or other person who otherwise possessed or knew
  28                        the information;
       Case No. 2:20-cv-07229-SB-MAAx              9           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 10 of 17 Page ID #:147



   1                 (h)     During their depositions, witnesses, and attorneys for witnesses,
   2                         in the Action to whom disclosure is reasonably necessary
   3                         provided: (i) the deposing party requests that the witness sign the
   4                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   5                         and (ii) the witness will not be permitted to keep any confidential
   6                         information unless they sign the “Acknowledgment and
   7                         Agreement to Be Bound,” unless otherwise agreed by the
   8                         Designating Party or ordered by the Court. Pages of transcribed
   9                         deposition testimony or exhibits to depositions that reveal
  10                         Protected Material may be separately bound by the court reporter
  11                         and may not be disclosed to anyone except as permitted under this
  12                         Stipulated Protective Order; and
  13                 (i)     Any mediator or settlement officer, and their supporting
  14                         personnel, mutually agreed upon by any of the parties engaged in
  15                         settlement discussions.
  16   9.     PROTECTED             MATERIAL           SUBPOENAED          OR      ORDERED
  17          PRODUCED IN OTHER LITIGATION
  18          If a Party is served with a subpoena or a court order issued in other litigation
  19   that compels disclosure of any information or items designated in this Action as
  20   “CONFIDENTIAL,” that Party must:
  21          (a)    Promptly notify in writing the Designating Party. Such notification
  22                 shall include a copy of the subpoena or court order;
  23          (b)    Promptly notify in writing the party who caused the subpoena or order
  24                 to issue in the other litigation that some or all of the material covered by
  25                 the subpoena or order is subject to this Stipulated Protective Order.
  26                 Such notification shall include a copy of this Stipulated Protective
  27                 Order; and
  28          (c)    Cooperate with respect to all reasonable procedures sought to be
        Case No. 2:20-cv-07229-SB-MAAx             10            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 11 of 17 Page ID #:148



   1                 pursued by the Designating Party whose Protected Material may be
   2                 affected.
   3          If the Designating Party timely seeks a protective order, the Party served with
   4   the subpoena or court order shall not produce any information designated in this
   5   action as “CONFIDENTIAL” before a determination by the Court from which the
   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
   7   permission. The Designating Party shall bear the burden and expense of seeking
   8   protection in that court of its confidential material and nothing in these provisions
   9   should be construed as authorizing or encouraging a Receiving Party in this Action
  10   to disobey a lawful directive from another court.
  11   10.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  12          PRODUCED IN THIS LITIGATION
  13          10.1. Application.
  14                         The terms of this Stipulated Protective Order are applicable to
  15                 information produced by a Nonparty in this Action and designated as
  16                 “CONFIDENTIAL.” Such information produced by Nonparties in
  17                 connection with this litigation is protected by the remedies and relief
  18                 provided by this Stipulated Protective Order.           Nothing in these
  19                 provisions should be construed as prohibiting a Nonparty from seeking
  20                 additional protections.
  21          10.2. Notification.
  22                         In the event that a Party is required, by a valid discovery request,
  23                 to produce a Nonparty’s confidential information in its possession, and
  24                 the Party is subject to an agreement with the Nonparty not to produce
  25                 the Nonparty’s confidential information, then the Party shall:
  26                 (a)     Promptly notify in writing the Requesting Party and the Nonparty
  27                         that some or all of the information requested is subject to a
  28                         confidentiality agreement with a Nonparty;
        Case No. 2:20-cv-07229-SB-MAAx             11            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 12 of 17 Page ID #:149



   1                 (b)     Promptly provide the Nonparty with a copy of the Stipulated
   2                         Protective Order in this Action, the relevant discovery request(s),
   3                         and a reasonably specific description of the information
   4                         requested; and
   5                 (c)     Make the information requested available for inspection by the
   6                         Nonparty, if requested.
   7          10.3. Conditions of Production.
   8                         If the Nonparty fails to seek a protective order from this Court
   9                 within fourteen (14) days after receiving the notice and accompanying
  10                 information, the Receiving Party may produce the Nonparty’s
  11                 confidential information responsive to the discovery request. If the
  12                 Nonparty timely seeks a protective order, the Receiving Party shall not
  13                 produce any information in its possession or control that is subject to the
  14                 confidentiality agreement with the Nonparty before a determination by
  15                 the Court. Absent a court order to the contrary, the Nonparty shall bear
  16                 the burden and expense of seeking protection in this Court of its
  17                 Protected Material.
  18   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  19          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  20   Protected Material to any person or in any circumstance not authorized under this
  21   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
  22   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
  23   to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
  24   persons to whom unauthorized disclosures were made of all the terms of this
  25   Stipulated Protective Order, and (4) request such person or persons to execute the
  26   “Acknowledgment and Agreement to be Bound” (Exhibit A).
  27   ///
  28   ///
        Case No. 2:20-cv-07229-SB-MAAx             12            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 13 of 17 Page ID #:150



   1   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2          PROTECTED MATERIAL
   3          When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   7   may be established in an e-discovery order that provides for production without prior
   8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   9   parties reach an agreement on the effect of disclosure of a communication or
  10   information covered by the attorney-client privilege or work product protection, the
  11   parties may incorporate their agreement in the Stipulated Protective Order submitted
  12   to the Court.
  13   13.    MISCELLANEOUS
  14          13.1. Right to Further Relief.
  15                         Nothing in this Stipulated Protective Order abridges the right of
  16                   any person to seek its modification by the Court in the future.
  17          13.2. Right to Assert Other Objections.
  18                         By stipulating to the entry of this Stipulated Protective Order, no
  19                   Party waives any right it otherwise would have to object to disclosing
  20                   or producing any information or item on any ground not addressed in
  21                   this Stipulated Protective Order. Similarly, no Party waives any right to
  22                   object on any ground to use in evidence of any of the material covered
  23                   by this Stipulated Protective Order.
  24          13.3. Filing Protected Material.
  25                         A Party that seeks to file under seal any Protected Material must
  26                   comply with Local Rule 79-5. Protected Material may only be filed
  27                   under seal pursuant to a court order authorizing the sealing of the
  28                   specific Protected Material at issue. If a Party's request to file Protected
        Case No. 2:20-cv-07229-SB-MAAx              13             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 14 of 17 Page ID #:151



   1                 Material under seal is denied by the Court, then the Receiving Party may
   2                 file the information in the public record unless otherwise instructed by
   3                 the Court.
   4   14.    FINAL DISPOSITION
   5          After the final disposition of this Action, within sixty (60) days of a written
   6   request by the Designating Party, each Receiving Party must return all Protected
   7   Material to the Producing Party or destroy such material. As used in this subdivision,
   8   “all Protected Material” includes all copies, abstracts, compilations, summaries, and
   9   any other format reproducing or capturing any of the Protected Material. Whether
  10   the Protected Material is returned or destroyed, the Receiving Party must submit a
  11   written certification to the Producing Party (and, if not the same person or entity, to
  12   the Designating Party) by the 60-day deadline that (1) identifies (by category, where
  13   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  14   that the Receiving Party has not retained any copies, abstracts, compilations,
  15   summaries or any other format reproducing or capturing any of the Protected
  16   Material. Notwithstanding this provision, Counsel is entitled to retain an archival
  17   copy of all pleadings; motion papers; trial, deposition, and hearing transcripts; legal
  18   memoranda; correspondence; deposition and trial exhibits; expert reports; attorney
  19   work product; and consultant and expert work product, even if such materials contain
  20   Protected Material. Any such archival copies that contain or constitute Protected
  21   Material remain subject to this Stipulated Protective Order as set forth in Section 5.
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
        Case No. 2:20-cv-07229-SB-MAAx           14            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 15 of 17 Page ID #:152



   1   15.    VIOLATION
   2          Any violation of this Stipulated Order may be punished by any and all
   3   appropriate measures including, without limitation, contempt proceedings and/or
   4   monetary sanctions.
   5
   6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7
   8   Dated: January 15, 2021                 JACKSON LEWIS P.C.
   9
  10                                           By: /s/ Sehreen Ladak
                                                 Yvonne Arvanitis Fossati
  11                                             Sehreen Ladak
  12                                           Attorneys for Defendant
                                               BODYCOTE THERMAL PROCESSING,
  13                                           INC.
  14
  15   Dated: January 15, 2021                 GRUENBERG LAW
  16
  17                                           By: /s/ Daphne A.M. Delvaux
                                                 Joshua D. Gruenberg
  18                                             Daphne A.M. Delvaux
  19                                           Attorneys for Plaintiff
                                               REBECA ZIMERMAN
  20
  21                        Attestation Regarding Electronic Signatures
  22          I, Sehreen Ladak, attest pursuant to Central District Local Rule 5-4.3.4(a)(2)(i)
  23   that all other signatories to this document, on whose behalf this filing is submitted,
  24   concur in the filing’s content and have authorized this filing.
  25   Dated: January 15, 2021                        By:   /s/ Sehreen Ladak
  26                                                        Sehreen Ladak
  27
  28

        Case No. 2:20-cv-07229-SB-MAAx           15             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 16 of 17 Page ID #:153



   1                                         EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                                [full name], of
   4                         [address], declare under penalty of perjury that I have read in its
   5   entirety and understand the Stipulated Protective Order that was issued by the United
   6   States District Court for the Central District of California on                   [date]
   7   in the case of Rebeca Zimerman v. Bodycote Thermal Processing, Inc., Case No.
   8   2:20-cv-07229 SB (MAAx). I agree to comply with and to be bound by all the terms
   9   of this Stipulated Protective Order, and I understand and acknowledge that failure to
  10   so comply could expose me to sanctions and punishment in the nature of contempt.
  11   I solemnly promise that I will not disclose in any manner any information or item
  12   that is subject to this Stipulated Protective Order to any person or entity except in
  13   strict compliance with the provisions of this Stipulated Protective Order.
  14           I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint                               [full name]
  18   of                                                     [address and telephone number]
  19   as my California agent for service of process in connection with this action or any
  20   proceedings related to enforcement of this Stipulated Protective Order.
  21
  22   Signature:
  23   Printed Name:
  24   Date:
  25   City and State Where Sworn and Signed:
  26
  27
  28

        Case No. 2:20-cv-07229-SB-MAAx            16               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07229-SB-MAA Document 17 Filed 01/28/21 Page 17 of 17 Page ID #:154



   1                                     [PROPOSED] ORDER

   2            Having reviewed the foregoing Protective Order, and for good cause shown,

   3   the Court hereby makes the Protective Order an Order of the Court.

   4
       IT SO ORDERED.
   5
   6
   7   Dated:            01/28/21
   8                                                 Maria A. Audero
                                                     United States Magistrate Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   4816-3100-4118, v. 1


        Case No. 2:20-cv-07229-SB-MAAx          17            STIPULATED PROTECTIVE ORDER
